IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CRAIG ELLIS A/K/A RAHEEM AMIR,    : No. 10 EAP 2015
                                  :
                Appellant         :
                                  : Notice of Appeal and Jurisdictional
                                  : Statement
           v.                     :
                                  :
                                  :
PENNSYLVANIA BOARD OF             :
PROBATION AND PAROLE,             :
                                  :
                Appellee          :


                                 ORDER


PER CURIAM


     AND NOW, this 18th day of May, 2015, the Notice of Appeal is hereby

QUASHED as untimely.